Exhibit 10.7
 
EXHIBIT I-1


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is entered as of August 28, 2009 by
and between FUND.COM, INC. (the “Company”) and LUCAS MANN (“Mann”).


RECITALS


WHEREAS, Mann currently serves as a member of the Board of Directors of the
Company, as well as Chief Marketing Officer; and


WHEREAS, the Company and Mann wish to set forth the terms and conditions of the
resignation of Mann from the Board of Directors of the Company and as Chief
Marketing Officer to the Company, and certain other agreements between the
Company and Mann.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereby agree as follows:


1. Resignation.  Effective as of August 28, 2009 (the “Separation Date”), Mann
hereby resigns as a  member of the Board of Directors of the Company, as well as
any committees of the Board of Directors of the Company as well as Chief
Marketing Officer of the Company.


2. Directors’ and Officers’ Liability Insurance Coverage.  The Company shall
continue to cover Mann under its Director and Officers Insurance coverage at the
same level of coverage as shall be provided, from time to time, to officers and
directors of the Company, in accordance with, and subject to the limitations of
such coverage, for a period of six (6) years beginning on the Separation
Date.  In the event of a covered claim, the Company shall pay any deductible
that is required under such coverage.


3. Indemnification.  To the fullest extent permitted by law, the Company’s
Certificate of Incorporation or its by-laws, the Company shall promptly
indemnify Mann for all amounts (including without limitation, judgments, fines,
settlement payments, losses, damages, costs and expenses (including reasonable
attorneys’ fees and costs) incurred or paid by Mann in connection with any
action, proceeding, suit or investigation arising out of or relating to the past
performance by Mann of services for the Company or any of its subsidiaries or
affiliates, including as a director, officer, independent contractor  or
employee of the Company or any such subsidiary or affiliate.


4. Share Award; Consulting Agreement.  The Company agrees and acknowledges that:


(a) Share Awards.  In lieu of a stock award previously granted on May 14,
2009,  effective as of the date of this Separation Agreement, the Board of
Directors of the Company has authorized and granted to Mann a stock award in the
amount of 964,285 shares of the Company’s Class A Common Stock, par value $.001
per share (the “Mann Shares”), along with a similar grant and award of 964,285
shares of the Company’s Class A Common Stock, par value $.001 per share to
Daniel Klaus, (the “Klaus Shares”), each valued at $0.21 per share in lieu of
fifty percent (50%) of an aggregate of $405,000 of past due consulting payments
owed by the Company to Fabric Group, LLC (“Consultant”) pursuant to the terms of
that certain Consulting Agreement between the Company and Consultant dated as of
February 1, 2008, as amended as of March 9, 2009 (the “Consulting
Agreement”).   The Mann Shares are fully vested and owned by Mann as of the date
of this Agreement and the Company shall deliver certificates representing the
Shares to Mann upon execution of this Agreement or as soon thereafter as is
reasonably practicable.  Other than the restrictions contained in Section 4(c)
and in the Lock Up agreement set forth below, the Mann Shares are not subject to
any restriction on transfer.  The Company has no rights whatsoever to repurchase
or invalidate the Mann Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Consulting Agreement.  The Company and Mann (on behalf of himself and Fabric
LLC) further agree and acknowledge that the Consulting Agreement is hereby
terminated and cancelled effective as of the date of this Agreement and is of no
further force or effective. The Company, Mann and Fabric Group LLC each agree to
release each other from any further liability under the Consulting Agreement.


(c) Buyback Option.  In consideration for the grant of the Mann Shares, Mann
acknowledges and agrees that the Company and/or its designee shall have the
irrevocable option, exercisable at any time and from time to time until the
Lockup Expiration Date (as defined in Section 6(a)), to redeem the Mann Shares
at a purchase price of $0.21 per Mann Share.

 
5. Stock Options Cancelled.   Mann and the Company acknowledge and agree that
all options to purchase capital stock of the Company granted to Mann by the
Company which are currently outstanding are hereby cancelled and of no further
force or effect.
 
6. Lock Up Agreement.


(a)           Lockup Agreement.  Mann hereby covenants and agrees that he shall
not sell, pledge, hypothecate, transfer or assign (collectively, “Transfer”) any
shares of Class A Common Stock of the Company (including, without limitation the
Mann Shares) that are owned of record or beneficially by him until April 30,
2010 (the “Lockup Expiration Date”).  Notwithstanding the foregoing, if there is
an Event of Default (as defined in the Secured Non-Negotiable Non-Interest
Bearing Installment Note, of even date herewith) before the Lockup Expiration
Date, which is not cured, the provisions of this Section 6(a) shall cease to be
of any further force or effect.


(b)           Limitations on Sale.  In addition, subsequent to the Lockup
Expiration Date, Mann agrees that, unless otherwise approved by the Company, he
will not publicly sell, in any one month, a number of his Mann Shares that
exceed 100% of the average weekly trading volume of Company shares, as traded on
the FINRA OTC Bulletin Board or other securities exchange) during the
immediately preceding month.


7. No Disparagement.  The Company and Mann shall not make any negative,
disparaging, detrimental or derogatory comments to any third party concerning
the other, or any of their current or former owners, directors, limited
liability company managers, officers, representatives, attorneys or agents, as
well as their parents or subsidiaries.


8. Miscellaneous.


(a) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties and supersedes all prior oral and written statements or agreements with
regard to its subject matter.


(b) Amendment.  No amendment or modification of this Agreement shall be valid or
binding upon wither of them unless made in writing and signed by all parties
hereto.


(c) Binding Effect.  This Agreement shall be binding upon and inure to the
benefits of the parties hereto and their respective heirs, representatives,
successors, transferees and assigns forever.
 
 
2

--------------------------------------------------------------------------------

 

 
(d) No Assignment. This Agreement shall not be assignable by either party
without the prior written consent of the other party.


(e) Severability. The Company and Mann intend for every provision of this
Agreement to be fully enforceable.  If a court with jurisdiction of this
Agreement determines that all or part of any provision of this Agreement is
unenforceable for any reason, the Company and Mann intend for each remaining
provision and part to be fully enforceable as though the unenforceable provision
or part had not been included in this Agreement.


(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.


(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.


IN WITNESS WHEREOF, Mann and a duly authorized representative of the Company
have signed this Agreement to be effective as of the date first set forth above.


FUND.COM, INC.




By: /s/ Gregory Webster____________________
       Gregory Webster, Chief Executive Officer

 


/s/ Lucas Mann____________________
  Lucas Mann




ACCEPTED AND AGREED TO:


FABRIC LLC




By: /s/ Lucas Mann____________________
        Lucas Mann, Manager and Member


3
 